Case 1:20-cv-21716-FAM Document 6 Entered on FLSD Docket 04/24/2020 Page 1 of 3



                    UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF FLORIDA
                           MIAMI DIVISION

 VIOLET ADVISORS, S.A.,                      :
                                             :
        Plaintiff,                           :     CIVIL ACTION FILE
                                             :
 vs.                                         :
                                             :     NO. ___________________
 “THE ROUND” (27.08-meter twin engine :
 pleasure yacht, official number 745127,     :
 signal letters ZGDH3, registered in Prague, :
 Czech Republic in 2004 under the name       :
 “Leonardo II” now known by call sign        :
 “The Round”),                               :
                                             :
        In Rem Defendant in Admiralty,       :
                                             :
 vs.                                         :
                                             :
 EXCELLENT AUTO GROUP, INC.,                 :
 LANCE JOSEPH, NICHOLAS AULAR, :
 ALBERTO A. ALCIVAR, FANNY LEON, :
 GERMAN JACOME, LUZA SUAREZ,                 :
 ARMANDO FERNANDEZ,                          :
 CB MARINE TOWING AND                        :
 SALVAGE, INC. d/b/a SEA TOW MIAMI, :
 CHRIS SMITH, and RIO MIO, LLC,              :
                                             :
        Defendants.                          :
 ___________________________________ :

       MOTION AND PROPOSED ORDER FOR ARREST OF VESSEL

       NOW COMES Plaintiff VIOLET ADVISORS, S.A. (hereafter “Plaintiff” or

 “VAS”) and files this Motion and Proposed Order for Arrest of Vessel pursuant to

 Local Admiralty Rule B(3)(a) and Supplemental Rule C(1) as follows:
                                         1
Case 1:20-cv-21716-FAM Document 6 Entered on FLSD Docket 04/24/2020 Page 2 of 3



    1. Plaintiff filed a Verified Petition for Arrest of Vessel and Complaint for

       Damages with this Court on April 22, 2020.

    2. The Verified Petition for Arrest of Vessel is an in rem maritime action

       concerning ownership and possession of “The Round”, a 27.08-meter twin

       engine pleasure yacht, official number 745127, signal letters ZGDH3,

       initially registered in Prague, Czech Republic in 2004 under the name

       “Leonardo II” now known by call sign “The Round” (hereafter the “Yacht”).

    3. The Yacht is currently docked in a slip on the Miami River behind the

       Bermuda House Apartments located at 1160 NW North River Drive No. 2,

       Miami, Florida 33136 owned and operated by Defendant RIO MIO, LLC.

    4. The Yacht is transitory in nature and at risk of leaving the jurisdiction of this

       Court if not immediately arrested.

    5. This Court routinely issues warrants of arrest in rem while deciding

       ownership disputes over vessels.



    WHEREFORE, in accordance with the representations set forth in this

 Motion, the Plaintiff respectfully requests the Court enter an Order directing the

 Clerk to Issue the Warrant of Arrest in Rem against “The Round” a 27.08-meter

 twin engine pleasure yacht, official number 745127, signal letters ZGDH3 and her




                                            2
Case 1:20-cv-21716-FAM Document 6 Entered on FLSD Docket 04/24/2020 Page 3 of 3



 hull, boats, tackle, apparel, furniture and furnishings, equipment, engines and

 appurtenances.


    Submitted this 24th day of April, 2020.



                                        By: /s/Christopher Y. Mills
                                        Christopher Y. Mills
                                        Busch Slipakoff Mills & Slomka LLC
                                        Florida Bar 72207
                                        319 Clematis Street, Suite 109
                                        West Palm Beach, Florida 33401
                                        Telephone: (561) 408-0019
                                        Email: cm@bsms.law


                                        Laura H. Mirmelli
                                        Florida Bar No.: 0044642
                                        Busch Slipakoff Mills & Slomka LLC
                                        3350 Riverwood Parkway S.E., Ste., 2100
                                        Atlanta, GA 30339
                                        Telephone: (404) 800-4031
                                        lm@bsms.law

                                        Attorneys for Plaintiff




                                           3
